Citation Nr: 1123196	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-12 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a dental disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) originated from June 2004 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2009, and again in June 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In accordance with the Board's June 2010 remand directive, the RO scheduled a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  The Veteran had this hearing in February 2011.

While testifying during his hearing, the Veteran indicated he believes his PTSD should be rated higher than 70 percent, as 100-percent meaning totally disabling.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).

But this claim for a higher rating for his PTSD is no longer on appeal to the Board.  In its July 2009 disposition, the Board increased the rating for this disability from 50 to 70 percent, though denied an even higher 100 percent rating.  And there is no indication he appealed that Board decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  When notifying him of that decision, the Board attached an additional page explaining his rights to appeal that decision (VA Form 4597), which indicated he had 120 days to appeal that decision to the Court, which he did not do.  So that Board decision is final and binding on him based on the evidence then of record and not subject to revision absent a showing 

that it was fatally flawed or undebatably erroneous (i.e., involved clear and unmistakable error (CUE)) or some other exception to finality applies, such as the Chairman of the Board orders reconsideration of that decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  A February 2010 RO decision since issued has implemented the Board's July 2009 decision granting the higher 70 percent rating for the PTSD.  The RO assigned an effective date of February 10, 2004, for this higher rating, which the Veteran did not appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).

His recent hearing testimony, however, proclaiming his entitlement to an even higher 100 percent rating for his PTSD, is sufficient to again raise this issue.  But this additional issue has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional issue at this time, so it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are still at issue before the Board, they must be remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  So they also are not being immediately decided.


REMAND

As an initial matter, the Veteran contends that he has lost teeth due to extreme dry mouth from the effects of medication taken for treatment of his PTSD.  See personal hearing transcript, at 22.  So he is claiming that his dental disorder is secondary to his service-connected PTSD, meaning was caused or is being aggravated by the medication he takes for treatment of this condition.  See id., at 26.  See also 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439 (1995).

As support for this claimed cause-and-effect correlation, the Veteran provided a letter from C.B., his private dentist, who noted a long history of treatment dating back to November 2002.  And when commenting on medications for the Veteran's "overall health problems," C.B. stated that "[i]t is [his] opinion that [the Veteran] was experiencing severe dry mouth problems due to these medications.  Without the constant washing of the tissue and teeth with saliva, bacteria can spread quickly, causing rapid decay and periodontal disease resulting in major tooth loss."  See March 2011 letter from C.B.  

It does not appear the RO has attempted to obtain C.B.'s actual treatment records regarding or documenting this purported history, so the AMC must since VA is required to make reasonable efforts to obtain relevant records, including private records, which the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).

Moreover, C.B.'s statement suggest the Veteran's dental disorder may be caused or aggravated by his service-connected PTSD, though, as mentioned, there is not specific reference to the PTSD, only more general reference, instead, to the medications taken for treatment of the Veteran's "overall health problems," so perhaps also including medications taken for other, unrelated conditions.  Nevertheless, the possible reference to medication specifically taken for his PTSD as being a precipitating factor in his tooth loss or decay is, itself, enough to trigger VA's duty to assist him with this claim under McLendon v. Nicholson, 20 Vet. App. 79 (2006), by providing him a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed dental disorder, especially insofar as whether it is proximately due to, the result of, or chronically aggravated by the medication taken for treatment of his service-connected PTSD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Supporting medical nexus evidence is generally needed to associate a claimed disorder with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran also testified during his recent hearing before the Board that he has been receiving disability benefits from the Social Security Administration (SSA), both as a result of his cervical spine disorder and service-connected PTSD.  See personal hearing transcript, at 34.  When, as here, VA is put on notice of the existence of relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating there is no such duty to assist when there is no indication the SSA records are potentially relevant to the claim(s) at issue).

It does not appear the RO has obtained all of the Veteran's SSA records, just some of them.  Although the claims file contains SSA records that were received in February 2007, his hearing testimony referred to an even more recent SSA disability evaluation or award in March 2009.  Since it is not altogether clear whether any outstanding SSA records remain, the Board must try and obtain any potentially additional SSA records, especially since they seem to concern claims at issue in this appeal.  

The outcome of these claims for service connection for cervical spine and dental disorders may have a bearing on the remaining claim for a TDIU since the TDIU determination is based on the effect that service-connected disabilities have on the Veteran's ability to obtain and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  So these claims are "inextricably intertwined."  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  The appropriate disposition in this circumstance, then, is to also remand the TDIU claim since these claims have common parameters and are interrelated.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443, 446 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Hoyer v. Derwinski, 1 Vet. App. 208 (1991).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Obtain any outstanding SSA records concerning this Veteran, including especially all medical and other records that formed the basis of any decision rendered by this agency since receipt of the records from this agency in February 2007.  [Note:  the Veteran's February 2011 hearing testimony referred to a more recent SSA disability evaluation or award in March 2009.]

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  

2.  Also ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) to additionally obtain any outstanding private treatment records - including, but not limited to, those from his private dentist, C.B.  

Ask the Veteran to assist in obtaining these additional records by providing the relevant dates of treatment, names of the treating providers, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form 

authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  
See 38 C.F.R. § 3.159(c)(1) (2010).

3.  Upon receipt of any additional records requested in the preceding paragraphs 1 and 2, schedule an appropriate VA compensation examination to determine the nature and etiology of the Veteran's claimed dental disorder.  The examination should include any necessary diagnostic testing or evaluation to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's claimed dental disorder involving tooth loss or decay is:  (a) proximately due to, the result of, or chronically aggravated by medication taken for treatment of his service-connected PTSD - and, in particular, extreme dry mouth or less than normal salivation on account of this medication; or otherwise (b) directly related to an injury or a disease incurred or aggravated during his military service.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  To this end, the examiner must consider the letter from C.B., the Veteran's private dentist, suggesting this cause-and-effect correlation.  If the VA examiner is unable to provide this requested opinion, expressly indicate this and, more importantly, discuss why this is not possible or feasible.  Just summarily stating that he or she 

cannot "without resorting to speculation" will not suffice unless there is some further explanation.  See Hogan v. Peake, 544 F.3d 1295 (2008); Fagan v. Shinseki, 573 F.3d 1282 (2009); and Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


